                        UNITED STATES DISTRICT COURT
                        EASTERN DISTRICT OF WISCONSIN


JAMES SHERMAN,

       Plaintiff,

     v.                                                 Case No. 17-CV-1446

WALMART,

      Defendant.


               DECISION AND ORDER ON DEFENDANT’S MOTION
                         FOR SUMMARY JUDGMENT


       James Sherman, an African-American, files this lawsuit against his former employer,

Walmart, alleging that he was wrongfully terminated on the basis of race and subjected to a

racially hostile work environment in violation of federal and state law. (Second Am.

Compl., Docket # 8.) Walmart has filed a motion for summary judgment. (Docket # 23.)

For the reasons below, the motion will be granted.

                                 UNDISPUTED FACTS

       Sherman is proceeding pro se, and Walmart properly included the notice to pro se

parties pursuant to Civil L.R. 56(a)(1) (E.D. Wis.) that an opposing party’s materials must

be submitted within 30 days, and that Walmart’s factual assertions would be accepted as

true unless Sherman submitted his own affidavit, declaration, or other admissible

documentary evidence contradicting the factual assertion. (Docket # 23 at 5–6.) Sherman

failed to file a memorandum by the deadline of March 18, 2019. On April 18, 2019, I

ordered Sherman to show cause for his failure to respond, and warned that failure to show

good cause would result in dismissal of this action with prejudice. (Docket # 32.) On April
26, 2019, Sherman filed a memorandum in response to both the show cause order and the

summary judgment motion. (Docket # 33.) He stated that he had been traveling for a new

job for the previous two months. (Id.) He did not include responses to Walmart’s proposed

findings of fact, any additional facts, or any other materials to support his memorandum.

His memorandum does not cite to evidence in the record to support contrary facts he

alleges.

       I will excuse the untimeliness of Sherman’s response because Sherman is proceeding

pro se and I see no prejudice to Walmart by the one-month delay. However, because

Sherman does not adequately contest or provide evidence to controvert Walmart’s proposed

findings of fact, Walmart’s proposed findings of fact (Docket # 25) are deemed admitted for

purposes of this motion. Civil L.R. 56(b)(4). See Smith v. Lamz, 321 F.3d 680, 683 (7th Cir.

2003) (“A district court is not required to wade through improper denials and legal

argument in search of a genuinely disputed fact. And a mere disagreement with the

movant’s asserted facts is inadequate if made without reference to specific supporting

material.”) (internal quotations and citations omitted).

       Sherman began working at Walmart in 2001. (PFOF ¶ 3.) Sherman worked at

Walmart for fifteen years, working his way up from being an hourly supervisor to a Store

Manager. (PFOF ¶¶ 4–5.) He was trained on Walmart’s Global Statement of Ethics and its

Discrimination & Harassment Prevention Policies. (PFOF ¶¶ 1–2, 6.) In April of 2013,

Sherman received his First Written Coaching as a Store Manager because he bought a

round of alcoholic drinks for his subordinates who attended a Walmart-sponsored charity

event with him and accompanied them to a bar after the event. (PFOF ¶ 7.)



                                              2
       Sherman became the Store Manager at Store 2828 in Milwaukee in April 2015.

(PFOF ¶ 8.) As the Store Manager, it was Sherman’s responsibility to make sure that the

store was operating pursuant to Walmart’s guidelines and met its revenue goals. (PFOF ¶

9.) Sherman led a team of subordinate managers, including Co-Managers and Assistant

Store Managers, as well as hourly Associates. (PFOF ¶ 10.) Sherman made hiring and firing

decisions as well as coaching decisions. (PFOF ¶ 11.) One of the main responsibilities of a

Store Manager is to conduct what are called “4 x 4 tours” of the store every day, walking up

and down the store’s aisles to verify that each four-foot section of shelves are in order, items

are stocked and priced correctly, and the area is clean. (PFOF ¶¶ 17–20.)

       As a Store Manager, Sherman reported to a Market Manager whose job is to hold

the Store Manager accountable for the operation of the store. (PFOF ¶ 13.) For most of the

time that Sherman was the Store Manager at Store 2828, he reported to Market Manager

Tonia Logan. (PFOF ¶ 14.) Logan, in turn, reported to Regional Manager Todd Peterson.

(PFOF ¶ 15.) Both Logan and Peterson would visit Store 2828 and tour the store in order to

point out areas that needed improvement. (PFOF ¶ 16.) Logan performed walk-throughs of

all seven of the stores for which she was responsible at least weekly. (PFOF ¶ 30.) Logan

would meet with the Store Managers and subordinate managers, walk through the store

with them, and point out areas that required improvement. (PFOF ¶ 31.) Logan would

provide documentation of her walk-through to the Store Manager, consisting of notes of

what she expected to be corrected or improved by the time of the next walk-through. (PFOF

¶ 32.) Oftentimes, Sherman ignored Logan’s walk-through comments or would walk away

from Logan, and other times he would not attend the walk-through at all. (PFOF ¶ 33.)



                                               3
       Store 2828 was in bad shape when Sherman took it over in April of 2015, and

initially Peterson believed that Sherman was working on the issues and moving it in a better

direction. (PFOF ¶ 21.) Store 2828 was a Complex Store, which means that a variety of

factors make it more challenging and/or expensive to operate. (PFOF ¶ 22.) It was

Peterson’s impression that Sherman seemed to think that if his sales were good, he was

performing well, even though he was falling behind in terms of Walmart’s processes. (PFOF

¶ 23.) Peterson observed that Store 2828 regularly had gaps on its shelves, pallets on the

sales floor, and the backroom was clogged with inventory, but Sherman did not correct

those problems. (PFOF ¶ 24.) In addition, Peterson observed that Sherman was not

consistent in performing the required 4 x 4 tours. (PFOF ¶ 25.)

       On March 13, 2016, Peterson conducted a visit of Store 2828, after which he sent an

email to Sherman noting that he observed that the store was in “rough shape with a lot of

issues revolving around very basic operational standards (Zoning, outs, registers backed up,

pallets of freight on the floor, associates out of dress code and not practicing the 10 ft rule,

shopping carts of returns and trash spread throughout the sales floor, empty sidecounters,

etc.).” (PFOF ¶ 26.) Peterson included in the email that he asked Logan to urgently react

and that he hoped Sherman would do the same. (PFOF ¶ 28.) In a separate email to Logan,

Peterson sent photographs documenting the poor condition of Store 2828. (PFOF ¶ 29.)

       On May 23, 2016, Logan issued a First Written Coaching to Sherman for not

completing store tours pursuant to Walmart’s guidelines or providing guidance to and

setting expectations for his management team. (PFOF ¶ 34, 36.) Logan directed Sherman to

correct these deficiencies and provide Logan notes documenting the corrections made.

(PFOF ¶ 35.) On July 22, 2016, Logan issued a Second Written Coaching to Sherman for

                                               4
not completing store tours pursuant to Walmart’s guidelines. (PFOF ¶ 38.) Sherman’s

Second Written Coaching also coached Sherman for not following Walmart/Regional

direction with his scheduling by arriving late to work on two occasions without notifying

the Market team. (PFOF ¶ 39.) On October 3, 2016, Logan issued a Third Written

Coaching to Sherman, again for not completing store tours in accordance with Walmart’s

guidelines. (PFOF ¶ 41.) Sherman was not terminated, demoted, or suspended for any of

these Written Coachings and they had no effect on his pay or benefits. (PFOF ¶¶ 37, 40, 42.)

       Sherman disagreed with all three Written Coachings and believes Logan issued them

because he was speaking up about her being inconsistent and unfair, and that she treated

him differently because he called her out on her inadequacies. (PFOF ¶ 43.) Sherman

believes Logan created a hostile work environment at Store 2828 by not being an effective

communicator. (PFOF ¶ 44.) Sherman contends that the entirety of Store 2828—including

Caucasian Associates and members of management—suffered emotional distress due to

Logan’s management style. (PFOF ¶ 45.)

       Sherman’s 2016 performance evaluation was downgraded from “Role Model” to

“Exceeds Expectations” in light of his non-financial performance issues noted by both

Peterson and Logan. (PFOF ¶ 46.) Notwithstanding Sherman’s non-financial performance

issues, because Store 2828 was performing well financially, Peterson did not feel that

Sherman could be given less than an “Exceeds Expectations” ranking because 50% of the

performance rating was based solely on financial metrics. (PFOF ¶ 47.)

       Peterson, Regional Human Resources Manager Ramon Malavet, and Sherman met

in January 2016 at Sherman’s request. (PFOF ¶ 48.) At that meeting, Sherman complained

about Logan’s management style. (PFOF ¶ 49.) Sherman did not claim, however, that he

                                             5
was being discriminated against because of his race. (PFOF ¶ 50.) Following the meeting,

Malavet spoke with Logan about Sherman’s concerns, and Peterson interviewed Store

2828’s Co-Managers. (PFOF ¶ 51.) On February 5, 2016, Malavet and Peterson let Sherman

known that the investigation did not reveal any evidence that Logan had been disrespectful

to Store 2828’s management team or to Sherman or that she had violated any Walmart

policies. (PFOF ¶ 52.)

       On March 20, 2016, Sherman emailed Peterson to see if he was coming to Store

2828 over the weekend. (PFOF ¶ 53.) Sherman indicated that he felt Logan was singling

him out, and that he was taking that as a form of discrimination, but he did not say it was

race discrimination. (PFOF ¶ 54.)

       On March 25, 2016, Sherman emailed Senior Director of Human Resources, North

Central Division Carlos Sanchez to complain about Logan. (PFOF ¶ 55.) Sherman did not

say that he felt he was being discriminated against based on his race, but he referred to being

“profiled” and claimed that Logan treated certain unspecified groups of people differently,

citing several examples of Logan’s conduct he did not agree with. (PFOF ¶ 56–57.)

       In May of 2016, Malavet conducted another investigation into Sherman’s complaints

about Logan and summarized the results of his investigation in an email to Sanchez. (PFOF

¶¶ 58–59.) During the investigation, Malavet spoke with Sherman as well as other Store

Managers in Logan’s market, including an African-American man, a Caucasian woman,

and two Caucasian men. (PFOF ¶¶ 60–61.) All described similar behaviors from Logan.

(PFOF ¶ 62.) Malavet did not find any evidence that Sherman was treated differently from

peers or treated differently because of his race. (PFOF ¶ 63.) Malavet concluded that Logan

was not acting in an intentionally unethical manner or against policy. (PFOF ¶ 64.)

                                              6
       On or around September 15, 2016, a recently hired African-American Assistant Store

Manager called the Market Office and reported that Sherman had told him that he had

taken his management team to a strip club following the store’s annual inventory that

spring. (PFOF ¶ 84, 86.) Market Human Resources Manager Victor Escobedo commenced

an ethics investigation and learned that the team had rented a “party bus” after the store

inventory on March 30, 2016. (PFOF ¶¶ 85, 87.) After dinner and drinks at a bar, for which

Sherman picked up the tab, the group went to a strip club. (PFOF ¶¶ 88–89.) One of the

Store’s female Co-Managers indicated that she was surprised and uncomfortable that they

ended up at a strip club. (PFOF ¶¶ 91–93.) The investigation also revealed other

objectionable behavior by Sherman. (PFOF ¶¶ 95–98.) Logan did not play any role in the

investigation. (PFOF ¶ 103.)

       On October 3, 2016, Sherman, who was unaware of the investigation at the time,

sent Peterson an email complaining that he had been coached by Logan and that Logan had

developed personal disdain for him. (PFOF ¶¶ 65–66.) Sherman also claimed that Logan’s

coachings were not accurate, and that she was trying to oust him from his position as Store

Manager. (PFOF ¶ 67.) Sherman claimed that he was being harassed, but did not say it was

on the basis of race. (PFOF ¶ 68.) Regional Human Resources Manager Ernie Ritchie

investigated the matter and requested that Sherman provide him with a detailed written

statement about his concerns. (PFOF ¶¶ 69, 71.)

       Sherman was not aware that there was an ongoing investigation into the strip club

outing until he was interviewed about it on October 27, 2016, and afterward he was

concerned about the future of his employment. (PFOF ¶¶ 99–101.) In the interview,



                                            7
Sherman was unremorseful and claimed the evening was intended as a social event with

friends. (PFOF ¶ 94.)

       Sherman wrote and sent his written statement about Logan’s behavior to Ritchie on

October 29, 2016. (PFOF ¶¶ 72–73.) Sherman claimed that he had been subjected to racism

by Logan and that he was being subjected to a hostile work environment. (PFOF ¶ 74.)

Ritchie investigated Sherman’s concerns, including interviewing Store 2828 Co-Managers

who were African-American and Native American Indian or Alaska Native. (PFOF ¶¶ 75–

76.) In the investigation of Sherman’s claims, Ritchie did not find anything that suggested

Logan singled out African-American Store Managers or treated Sherman differently than

others because of his race. (PFOF ¶¶ 78–79.) In addition to issuing Written Coachings to

Sherman, Logan also issued Written Coachings to Caucasian and Hispanic Store Managers,

including reprimanding them for not touring the store or executing Walmart direction.

(PFOF ¶¶ 81–82.)

       After completing his ethics investigation into the party bus outing, Escobedo sent a

report to Walmart’s Ethics division for a recommendation on accountability. (PFOF ¶ 102.)

Based upon the results of the investigation, the decision to terminate Sherman’s

employment was made by Peterson, Malavet, Escobedo, and Ethics Manager Joanna

Washington. (PFOF ¶ 104–05.) Logan was on a leave of absence at the time Sherman was

terminated from his employment and played no role in the decision to terminate. (PFOF ¶¶

109–12.) Even if Sherman had had no prior Written Coachings, the prescribed

accountability for his behavior would have been to terminate his employment. (PFOF ¶

106.) Under the same circumstances, even Walmart’s best Store Manager would have been

terminated. (PFOF ¶ 107.)

                                            8
       On November 12, 2016, Escobedo and Market Manager Steve Palacek met with

Sherman to advise him that he was being terminated for Gross Misconduct-Other. (PFOF ¶

113.) The Exit Interview document, which Escobedo read to Sherman, indicates that the

investigation showed that Sherman had violated Walmart’s Harassment and Discrimination

Policy and that he had shown poor judgment with the trip to the strip club, which made

some attendees uncomfortable and subjected them to demeaning and disrespectful behavior.

(PFOF ¶¶ 114–15.) The Exit Interview also cited other behavior that intimidated

subordinates. (PFOF ¶ 116.) After Sherman’s employment was terminated, Peterson and

Malavet met with the members of Sherman’s former management team at Store 2828 to

discuss the Code of Ethics and the duty to report violations. (PFOF ¶ 118.)

       In a letter dated March 5, 2018 to an Equal Rights Officer of the Wisconsin

Department of Workforce Development, Sherman admitted that he made an error in

judgment in March 2016 by accompanying some of the salaried management team on the

outing. (PFOF ¶ 119.) Sherman also admitted at his deposition that it was poor judgment as

a Store Manager to go on a party bus to a strip club with his subordinates. (PFOF ¶ 120.)

                         SUMMARY JUDGMENT STANDARD

       The court shall grant summary judgment if the movant shows that there is no

genuine dispute as to any material fact and the movant is entitled to judgment as a matter of

law. Fed. R. Civ. P. 56(a); see also Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 248 (1986);

Celotex Corp. v. Catrett, 477 U.S. 317, 324 (1986). “Material facts” are those under the

applicable substantive law that “might affect the outcome of the suit.” See Anderson, 477

U.S. at 248. The mere existence of some factual dispute does not defeat a summary



                                              9
judgment motion. A dispute over a “material fact” is “genuine” if “the evidence is such that

a reasonable jury could return a verdict for the nonmoving party.” Id.

       In evaluating a motion for summary judgment, the court must draw all inferences in

a light most favorable to the nonmovant. Matsushita Electric Industrial Co., Ltd. v. Zenith Radio

Corp., 475 U.S. 574, 587 (1986). However, when the nonmovant is the party with the

ultimate burden of proof at trial, that party retains its burden of producing evidence which

would support a reasonable jury verdict. Celotex Corp., 477 U.S. at 324. Evidence relied upon

must be of a type that would be admissible at trial. See Gunville v. Walker, 583 F.3d 979, 985

(7th Cir. 2009). To survive summary judgment, a party cannot rely on his pleadings and

“must set forth specific facts showing that there is a genuine issue for trial.” Anderson, 477

U.S. at 248. “In short, ‘summary judgment is appropriate if, on the record as a whole, a

rational trier of fact could not find for the non-moving party.’” Durkin v. Equifax Check

Services, Inc., 406 F.3d 410, 414 (7th Cir. 2005) (citing Turner v. J.V.D.B. & Assoc.,Inc., 330

F.3d 991, 994 (7th Cir. 2003)).

                                         ANALYSIS

       Sherman alleges that he was wrongfully terminated based on false accusations by

Logan, who treated him differently because of his race and created a hostile work

environment. (Docket # 8 at 3.) Walmart argues that Sherman’s race discrimination claim

fails because many of the actions Sherman complains of, such as write-ups, do not rise to

the level of legally actionable adverse employment actions (Docket # 24 at 4–5); there is no

evidence Sherman was terminated because of his race; rather, he was terminated because he

violated Walmart’s Harassment and Discrimination Policy and showed poor judgment (id.

at 5–7); and there is no evidence of a racially hostile work environment (id. at 7–9).

                                               10
       1. Discriminatory Termination

       The proper standard for assessing discrimination claims “is simply whether the

evidence would permit a reasonable factfinder to conclude that the plaintiff’s race, ethnicity,

sex, religion, or other proscribed factor caused the discharge or other adverse employment

action.” Ortiz v. Werner Enterprises, Inc., 834 F.3d 760, 765 (7th Cir. 2016). The evidence

“must be considered as a whole, rather than asking whether any particular piece of evidence

proves the case by itself—or whether just the ‘direct’ evidence does so, or the ‘indirect’

evidence.” Id. While Ortiz disposes of the distinction between “direct” and “indirect”

evidence, it does not affect the McDonnell Douglas burden shifting framework. Id. at 766;

McDonnell Douglas Corp. v. Green, 411 U.S. 792 (1973).

       Under McDonnell Douglas, Sherman has the initial burden of establishing that (1) he is

a member of a protected class, (2) he performed reasonably on the job in accord with his

employer’s legitimate expectations, (3) despite his reasonable performance, he was subjected

to an adverse employment action, and (4) similarly situated employees outside of his

protected class were treated more favorably by the employer. David v. Bd. of Trustees of Cmty.

Coll. Dist. No. 508, 846 F.3d 216, 225 (7th Cir. 2017). If Sherman satisfies that burden, then

the employer must articulate a legitimate, nondiscriminatory reason for the adverse

employment action, at which point the burden shifts back to Sherman to submit evidence

that the employer’s explanation is pretextual. Id.

       Sherman puts forth no evidence beyond his own suppositions that race played a role

in his termination or resulted in any other actionable adverse employment action, or even

any non-actionable consequences like write-ups. Sherman’s bare assertions of covert racial

animus are insufficient to raise a factual dispute. See Hanners v. Trent, 674 F.3d 683, 694 (7th

                                              11
Cir. 2012) (finding the plaintiff’s subjective belief insufficient to create a genuine issue of

material fact). Sherman also presents no evidence of similarly situated employees of a

different race who were treated more favorably than he was. He provides no evidence of any

other Store Manager who similarly violated Walmart’s policies and displayed similarly poor

judgment and was not fired. His claim that Logan fabricated or later wrote the write-ups of

white managers in attempt to appear fair (Docket # 33 at 2) is unsupported by the record.

Without evidence of comparators, “no reasonable factfinder could conclude that similarly

situated employees were treated more favorably.” See Oliver v. Joint Logistics Managers, Inc.,

893 F.3d 408, 412 (7th Cir. 2018).

       Furthermore, Walmart has articulated a legitimate, nondiscriminatory reason for

terminating Sherman—his violation of Walmart’s polices and his poor judgment—and

Sherman has submitted no evidence showing that this was a pretext for racial animus.

Therefore, no rational trier of fact could conclude that Sherman is entitled to relief on this

claim, and Walmart is entitled to summary judgment as a matter of law.

       2. Hostile Work Environment

       “To survive summary judgment on a racially . . . hostile work environment claim,

and employee must provide sufficient evidence that demonstrates: ‘(1) that the work

environment was both subjectively and objectively offensive; (2) that the harassment was

based on membership in a protected class; (3) that the conduct was severe or pervasive; and

(4) that there is a basis for employer liability.’” Nichols v. Mich. City Plant Planning Dep’t, 755

F.3d 594, 600 (7th Cir. 2014) (quoting Alexander v. Casio Queen, Inc., 739 F.3d 972, 982 (7th

Cir. 2014)). Sherman does not allege specific actions that could potentially support a claim

of racial hostility in the workplace, let alone provide evidence of hostility so severe or

                                                12
pervasive as to constitute violation of civil rights laws. An internal investigation found no

evidence that Logan treated Sherman differently because of his race, and Sherman presents

no evidence showing that she did. On the contrary, Sherman describes Logan’s

management and communication styles as creating a hostile environment for the entire

staff. Because no rational trier of fact could conclude on these facts that Sherman was

subjected to a racially hostile work environment, Walmart is entitled to summary judgment

as a matter of law.

         3. Retaliation

         Sherman appears to allege that he was fired because he asked for an investigation

into Logan’s purportedly racist behavior. (Docket # 8 at 3.) To prove this claim, Sherman

must show that he would not have been discharged but for his complaint about Logan. Lord

v. High Voltage Software, Inc., 839 F.3d 556, 563 (7th Cir. 2016). Walmart had launched an

investigation into Sherman’s improper behavior before he complained of racism from

Logan, and even if not, Walmart had legitimate, non-retaliatory justifications for Sherman’s

termination: violation of Walmart policy and poor judgment that even Sherman admitted

to. Sherman does not rebut evidence that his termination was a direct consequence of his

inappropriate actions as a Store Manager and unrelated to his complaints about racism from

Logan. No rational trier of fact would conclude that Sherman was terminated in retaliation

for complaining about Logan, and Walmart is entitled to summary judgment on any such

claim.

                                          ORDER

         NOW, THEREFORE, IT IS ORDERED that Walmart’s motion for summary

judgment (Docket # 23) is GRANTED.

                                             13
       IT IS FURTHER ORDERED that this action is DISMISSED. The Clerk of Court is

directed to enter judgment accordingly.

       Dated at Milwaukee, Wisconsin this 16th day of May, 2019.


                                                BY THE COURT:

                                                s/Nancy Joseph ____________
                                                NANCY JOSEPH
                                                United States Magistrate Judge




                                           14
